Citation Nr: 1612208	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-46 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file is with the RO in Cleveland, Ohio.

In a June 2013 decision, the Board remanded the issue of service connection for tinnitus for additional development.  In January 2014, the RO issued a supplemental statement of the case (SSOC).

The Board notes that in the Veteran's substantive appeal, the Veteran requested a video conference hearing. A hearing was scheduled for October 2011.  The Veteran did not appear for the hearing and no good cause has been presenting for not appearing.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2015). 

The Board notes that this appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as the issue addressed on the merits is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The United States Court of Appeal for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease; or (b) when a chronic disease is not shown as such during service, by evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Contentions

The Veteran contends that his tinnitus began in service from exposure to hazardous noise on his base during the Tet Offensive in Vietnam.  His DD 214 confirms that the Veteran served in Vietnam and that his occupational specialty was an Intelligence Analyst. 

Facts

The Veteran's service treatment records (to include Reserve records) are silent for complaints, findings, treatment, or diagnosis relating to tinnitus, though the Veteran did indicate on his entrance exam in February 1966 that he had experienced ear, nose, and throat trouble.  However, the Veteran's enlistment and separation audiological exam both indicate normal hearing. 

VA treatment records from April 2003 indicate that the Veteran experienced ringing in his ears.  Treatment records from March 2004 also indicate that the Veteran had ringing in his ears.

At a VA Audiological Evaluation in November 2006, the Veteran reported constant tinnitus.  The Veteran did not have any history of ear surgery or pain.  The Veteran reported a positive history of noise exposure, indicating that he was in active combat in Vietnam.  The Veteran also indicated that he worked construction most of his life. 

On examination in October 2013, the Veteran reported constant blaring bilateral static, which he indicated began many years ago.  The Veteran reported in-service noise exposure from planes and mortars.  The Veteran also reported post-service noise exposure from trucks, tractors, and a shotgun once a year while deer hunting.  The VA examiner reasoned that tinnitus is known to be consistent with hearing loss and/or standing threshold shift, which is indicative of noise injury.  The examiner found that because the Veteran's service records do not reveal a standard threshold shift in either ear at separation, it is less likely than not that the Veteran's tinnitus was caused by, or a result of, military noise exposure.

Analysis

First addressing the question of an in-service injury (here, noise exposure), the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, the Veteran has consistently reported exposure to hazardous noise on his base during the Tet Offensive in Vietnam, which received indirect fire from mortars and rockets.  While the Veteran's MOS as an intelligence analyst puts him in the low probability category for exposure, the Board nonetheless accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (2014).  

With regard to a current disability, the Board notes that the Veteran was diagnosed with bilateral tinnitus at his October 2013 VA examination.  Therefore, the Board finds that the Veteran satisfies the second requirement for service connection.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records document no complaints, findings, or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing in his ears.  Here, while the Veteran did indicate that he worked in construction for most of his life, he also stated that he wore hearing protection while at work.  Giving the Veteran the benefit of the doubt, the Board finds no reason to question the veracity of the Veteran's assertions in this regard, and such assertions are deemed credible.  Therefore, while there is no documented evidence of tinnitus during service, there are competent, credible lay assertions indicating that tinnitus first manifested directly after the Veteran's exposure to acoustic trauma during service.  It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Board acknowledges the October 2013 negative nexus opinion concerning the etiology of the Veteran's tinnitus; however, the Board notes that the examiner uses the Veteran's lack of a threshold shift, i.e. lack of hearing loss at separation, in forming her opinion.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in service disorder and instead relies on the absence of evidence in the STRs to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the October 2013 opinion to be of little probative value. 

Additionally, medical opinions with respect to nexus are not necessarily needed in this instance.  Tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles v. Principi, 16 Vet App. 379, 374 (2002) (finding a Veteran competent to testify as to ringing in the ears).  Given the nature of the disability, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions in support of his claim, and resolving all reasonable doubt on certain elements of his claim in his favor, the Board finds that the criteria for service connection for tinnitus are met.  In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in at least relative equipoise.  As such, the Veteran's claim for tinnitus is granted. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


